[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The petitioner brings this petition for a writ of habeas corpus alleging that the respondent has failed to credit him with proper presentence jail time.
The facts are not in dispute. The petitioner was sentenced to two (2) concurrent sentences of three and a half (3 1/2) years each on November 6, 1997. He had been arrested on September 19, 1996 on a charge of Burglary in the Second Degree and received a sentence of six (6) years execution suspended with three years probation on CR-96-494429. On March 11, 1997 he was arrested on a charge of burglary in the third degree and held in lieu of bond on CR-97-501888. On October 7, 1997, because of his arrest in March of 1997, he was arrested for violation of probation on CR-96-494429. On November 6, 1997 when he pleaded guilty both to the burglary in the third degree and violation of probation charges and received concurrent sentences, he received 240 presentence jail time credits against the sentence of three and a half (3 1/2) years sentence for burglary in the third degree having been held from March 11, 1997 but only 93 presentence jail time credits against the sentence of three and a half (3 1/2) years for the violation of probation charge being the presentence time served from September 19, 1996 to November 20, 1996 when held prior to sentencing on burglary in the second degree charge and the presentence time served when arrested on October 7, 1997 on the violation of probation charge until the sentencing on November 6, 1997. This time has been credited properly. SeeRespondent's Exhibit C.
For the above reasons the petition is dismissed.
Thomas H. Corrigan Judge Trial Referee